                Case 2:20-cv-00502-DLR Document 1 Filed 03/09/20 Page 1 of 5




1    Shalev Amar (#022332)
2    samar@amarlawgrp.com
     Henry Vorderbruggen (#034310)
3    hvorderbruggen@amarlawgrp.com
4
     Amar Law Group, PLLC
     7001 N. Scottsdale Rd. Suite 2060
5    Scottsdale, AZ 85253
6
     (480) 237-2744 (phone)_
     (866) 226-1333 (facsimile)
7    Attorneys for Plaintiffs
8
                               UNITED STATES DISTRICT COURT
9                                  DISTRICT OF ARIZONA
10
     Benchmark Commercial, LLC. and Roy)             Case No.:
11   C. Grinnell III,                       )
                                            )        COMPLAINT --
12
     Plaintiffs,                            )        VIOLATION OF THE MAGNUSON-MOSS
13                                          )        WARRANTY ACT
            vs.                             )
14
                                            )
15   Jaguar Land Rover North America, LLC., )
                                            )
16
     Defendant.                             )
17
           1.      The District Court has jurisdiction to hear this matter under 28 U.S.C. §1331 as
18

19   there is a federal question pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C. §2301 et
20
     seq. Jurisdiction is also conferred through 15 U.S.C. §2310(d) as the amount in controversy
21
     exceeds $50,000.00.
22

23         2.      The Plaintiffs, Benchmark Commercial, LLC and Roy Grinnell III (“Plaintiffs”),
24
     are Arizona consumers.
25

26         3.      The Defendant, Jaguar Land Rover North America, LLC, (“Defendant”) is a
27
     foreign corporation authorized to do business in the State of Arizona and is engaged in the
28

                                               Complaint - 1
                 Case 2:20-cv-00502-DLR Document 1 Filed 03/09/20 Page 2 of 5




1    manufacture, sale, supply and distribution of motor vehicles and attendant warranties.
2
     Defendant supplies its products and services to the consuming public through its authorized
3

4
     dealerships.

5           4.      On September 13, 2019, Plaintiffs purchased from Vroom, a 2016 Land Rover
6
     Range Rover, Vehicle Identification No. SALGBS2KF0GA273989 (“Range Rover”)
7

8
     manufactured, warranted, and supplied by Defendant, for a total financed price of $71,412.48.

9    Plaintiffs took delivery of the subject Range Rover in Gilbert, Arizona.
10
            5.      In connection with Plaintiffs’ purchase of the Range Rover, Defendant issued and
11
     supplied Plaintiffs with its written warranty, which has inter alia four-year/50,000-mile bumper
12

13   to bumper coverage and four-year/50,000-mile powertrain coverage.
14
            6.      Plaintiffs experienced multiple nonconformities with the Range Rover that
15
     manifested after acquisition. Specifically, the Range Rover exhibited the following defects and
16

17   conditions: engine (7 repair attempts), electrical system (3 repair attempts), check engine light
18
     (3 repair attempts), transmission (2 repair attempts), clunking condition (3 repair attempts), seat
19
     (2 repair attempts), door (3 repair attempts), diesel exhaust fluid (2 repair attempts), steering (2
20

21   repair attempts), suspension, interior trim, selective catalytic reduction, outlet, trim, hood, paint,
22   roof, hatch and mirrors.
23
            7.       The Range Rover was out of service for a total of seventy-six (76) days as a result
24

25   of warranty repairs to address its defects and conditions.

26

27

28

                                                  Complaint - 2
                 Case 2:20-cv-00502-DLR Document 1 Filed 03/09/20 Page 3 of 5




1           8.      Defendant was not able to cure the Range Rover’s defects within a reasonable
2
     number of attempts or time as evidenced by the Range Rover’s frequent repair attempts and
3

4
     defect history.

5           9.      The Range Rover remains defective and nonconforming.
6
            10.     The Range Rover’s warranty failed of its essential purpose.
7

8
            11.     The above-mentioned vehicle defects and the dilatory inadequate repairs constitute

9    substantial impairment in the use and value of the subject vehicle to Plaintiffs.
10
            12.     Plaintiffs provided Defendant, through its designated dealership warranty repair
11
     agents, a reasonable opportunity to repair the defects, nonconformities and conditions within the
12

13   Range Rover.
14
            13.     Defendant had notice of the Range Rover’s defects and an opportunity to cure.
15
            14.     Plaintiffs gave Defendant additional written notification of the defects and repair
16

17   history of the Range Rover (through undersigned) as well as Plaintiffs’ lawful request for relief
18
     on November 21, 2019.
19
            15.     Defendant and Plaintiffs were unable to reach an accord.
20

21          16.     Plaintiffs have been and will continue to be financially damaged due to
22   Defendant’s failure to conform the Range Rover to its warranty.
23
            17.     Plaintiffs did not receive the basis of their bargain, for a warranted Range Rover,
24

25   but instead were saddled with a vehicle riddled with substantial conditions akin to an improperly

26   maintained, much higher mileage and age vehicle of a much lower value.
27
     //
28

                                                  Complaint - 3
              Case 2:20-cv-00502-DLR Document 1 Filed 03/09/20 Page 4 of 5




1                      COUNT I—BREACH OF WRITTEN WARRANTY
2                  PURSUANT TO THE MAGNUSON-MOSS WARRANTY ACT

3           18.    Plaintiffs re-allege and incorporate by reference paragraphs 1-17 in this
4
     Complaint.
5

6
            19.    Defendant failed to comply with its repair duties and obligations under the Range

7    Rover’s written warranty. Additionally, the warranty failed of its essential purpose.
8
            20.    Defendant did not repair the Range Rover’s defects and conditions within a
9
     reasonable number of attempts or time.
10

11          WHEREFORE, pursuant to 15 U.S.C. § 2310 (d), Plaintiffs pray for the following relief
12
     against Defendant for its written warranty breach:
13
                   a. An award of diminution in value damages and any equitable relief to which
14

15                    Plaintiffs are entitled;
16
                   b. All incidental and consequential damages;
17
                   c. All attorneys’ fees, expert fees and court costs incurred during the
18

19                    commencement and prosecution of this matter; and,
20
                   d. All other relief deemed justified by this Court.
21

22

23
                   RESPECTFULLY SUBMITTED this 6th day of March, 2020.
24

25

26                                               By: /s/Henry Vorderbruggen
                                                        Shalev Amar
27
                                                        Henry Vorderbruggen
28                                                      Amar Law Group, PLLC
                                                        7001 N. Scottsdale Rd. Suite 2060
                                                   Complaint - 4
     Case 2:20-cv-00502-DLR Document 1 Filed 03/09/20 Page 5 of 5




1                                      Scottsdale, AZ 85253
2                                      (480) 237-2744
                                       (866) 226-1333 (facsimile)
3                                      Attorneys for Plaintiffs
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                 Complaint - 5
